USCA4 Appeal: 21-7089     Doc: 43        Filed: 02/23/2022   Pg: 1 of 22




                                             PUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                             No. 21-7089


        UNITED STATES OF AMERICA,

                           Plaintiff - Appellant,

                     v.

        MOHAMED ALI SAID, a/k/a Maxamad Cali Saciid,

                           Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Raymond A. Jackson, District Judge. (2:10-cr-00057-RAJ-DEM-1; 2:21-cv-
        00040-RAJ-DEM)


        Argued: December 9, 2021                                  Decided: February 23, 2022


        Before KING and WYNN, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Reversed in part and remanded with instructions by published opinion. Judge Wynn wrote
        the opinion, in which Judge King and Senior Judge Keenan joined.


        ARGUED: Joseph Attias, OFFICE OF THE UNITED STATES ATTORNEY,
        Richmond, Virginia, for Appellant. Marisa Rayna Taney, DEBEVOISE & PLIMPTON
        LLP, New York, New York, for Appellee. ON BRIEF: Mark J. Lesko, Acting Assistant
        Attorney General, Jeffrey M. Smith, National Security Division, UNITED STATES
        DEPARTMENT OF JUSTICE, Washington, D.C.; Raj Parekh, Acting United States
        Attorney, Alexandria, Virginia, Richard D. Cooke, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellant.
USCA4 Appeal: 21-7089   Doc: 43    Filed: 02/23/2022   Pg: 2 of 22




        John Gleeson, Steven G. Tegrar, DEBEVOISE & PLIMPTON LLP, New York, New
        York, for Appellee.




                                            2
USCA4 Appeal: 21-7089       Doc: 43          Filed: 02/23/2022      Pg: 3 of 22




        WYNN, Circuit Judge:

               The question on appeal is whether Petitioner Mohamed Ali Said’s convictions on

        two counts of using and carrying a firearm during and in relation to a crime of violence

        may stand when some of the predicate convictions that the jury might have relied on in

        convicting him of the firearms charges have been invalidated. The district court answered

        no and vacated the two firearms convictions.

               Under this Circuit’s precedent, however, Said did not meet his burden of showing

        that the error in the jury instructions had a “substantial and injurious effect or influence in

        determining the jury’s verdict.” United States v. Smith, 723 F.3d 510, 512 (4th Cir. 2013)

        (quoting Brecht v. Abrahamson, 507 U.S. 619, 631 (1993)). Accordingly, we reverse the

        district court’s judgment in relevant part and remand with instructions to enter an order

        denying Said’s § 2255 petition as to the two counts in question. 1

                                                      I.

               In April 2010, Said and six others—all Somali citizens—attacked the USS Ashland

        (LSD 48), a commissioned ship in the United States Navy with significant armament and

        a crew that typically includes a Marine Corps Detachment, in the Gulf of Aden. 2 For Said

        and several of his confederates, this was their second attempt on a vessel in as many

        months. In late February, they had entered the Gulf “searching for a merchant ship to


               1
                 The district court also granted relief as to a third count. Both parties agree that was
        proper. Our opinion does not disturb that relief.
               2
                 The facts stated herein are taken from our previous decision affirming Said’s
        convictions on direct appeal and are recited in the light most favorable to the Government,
        as the prevailing party at trial. See United States v. Said, 798 F.3d 182, 186 n.2 (4th Cir.
        2015) (citing United States v. Singh, 518 F.3d 236, 241 n.2 (4th Cir. 2008)).

                                                       3
USCA4 Appeal: 21-7089      Doc: 43         Filed: 02/23/2022     Pg: 4 of 22




        seize,” but were intercepted by the HMS Chatham of the British Royal Navy. United States

        v. Said, 798 F.3d 182, 186 (4th Cir. 2015).

               Trying their luck again in April, Said and the others loaded “a small wooden skiff

        . . . with a hooked ladder, three AK–47s, and [a rocket-propelled grenade launcher].” Id. at

        186–87. They approached the Ashland, believing it to be a merchant vessel. Said and one

        of his codefendants “held loaded AK–47s,” and the codefendant used his weapon to shoot

        at the Ashland. Id. at 187. The Ashland returned fire, killing one of the attackers and

        apprehending the six survivors who were brought to Virginia for prosecution. 3 Id. at 188.

               The operative indictment charged Said with ten counts:

               • Conspiracy to commit hostage taking, 18 U.S.C. § 1203(a) (Count 1);
               • Conspiracy to commit kidnapping, id. § 1201(a)(2), (c) (Count 2);
               • Conspiracy to perform an act of violence against persons on a vessel, id.
                 § 2291(a)(6), (9) (Count 3);
               • Conspiracy to use and carry a firearm and a destructive device during and in
                 relation to, and to possess a firearm and a destructive device in furtherance of, a
                 crime of violence, id. § 924(o) (Count 4);
               • Piracy, id. § 1651 (Count 5);
               • Attack to plunder a vessel, id. § 1659 (Count 6);
               • Assault with a dangerous weapon on a federal officer or employee, id.
                 § 111(a)(1), (b) (Count 7);
               • Performing an act of violence against persons on a vessel, id. § 2291(a)(6)
                 (Count 8);
               • Using and carrying a firearm during and in relation to, and possessing a firearm
                 in furtherance of, a crime of violence, id. § 924(c)(1)(A) (Count 9); and
               • Using, carrying, and discharging a firearm during and in relation to a crime of
                 violence, id. § 924(c)(1)(A)(iii) (Count 10).




               3
                 Said was tried alongside four of his codefendants. The fifth pleaded guilty shortly
        after their arrest. Said, 798 F.3d at 188–89.

                                                      4
USCA4 Appeal: 21-7089       Doc: 43          Filed: 02/23/2022      Pg: 5 of 22




               The charges related to the encounter with the HMS Chatham in February 2010 and

        the attack on the USS Ashland in April 2010. Counts 1 through 4 encompassed the time

        periods for both; Count 9 related only to the Chatham; and the remaining charges related

        only to the Ashland. Further, Counts 5 through 10 included allegations of aiding and

        abetting. 18 U.S.C. § 2(a).

               Counts 4, 9, and 10 relied on other crimes charged in the indictment as predicate

        “crime[s] of violence.” J.A. 48, 53–54. 4 Specifically, the firearm offenses charged in

        Counts 4 and 10 of the indictment were predicated on seven alternative crimes of violence:

        the conspiracy counts charged in Counts 1 through 3, and other crimes charged in Counts

        5 through 8. The firearm offense charged in Count 9 was predicated solely on the

        conspiracy offenses (Counts 1 through 3).

               During trial in 2013, the district court provided the jury with a number of

        instructions that are relevant to this appeal. First, the court instructed the jury that, as to

        Counts 4 and 10, the Government had to prove beyond a reasonable doubt that Said

        “committed any one or more of the crimes charged in” Counts 1 through 3 and 5 through

        8 of the indictment. 5 J.A. 198 (emphasis added); see also J.A. 183. The court also gave a

        “limiting instruction” as to Count 10, instructing that “Count Ten is to be considered only

        if you have found [Said] guilty of at least one of the crimes of violence charged in Counts



               4
                Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this appeal.
               5
                 In its instructions on Count 10, the district court erroneously listed Count 4 as a
        possible predicate. However, the court properly omitted Count 4 when listing the possible
        predicates in several other places in the instructions. Said has not argued that this error
        prejudiced him.

                                                       5
USCA4 Appeal: 21-7089      Doc: 43         Filed: 02/23/2022     Pg: 6 of 22




        One, Two, Three, Five, Six, Seven, or Eight.” J.A. 198–99 (emphasis added); see also J.A.

        74 (Government counsel making the same point in closing). And the court noted that the

        Government was “required to prove beyond a reasonable doubt that [Said], or another who

        was aided and abetted by [him,] actively employed the firearms described in” Count 10.

        J.A. 201. Finally, the court instructed the jury that its “verdict must be unanimous.” J.A.

        206.

               The jury convicted Said on all ten counts, and further unanimously found that “a

        firearm was discharged during” the crime charged in Count 10. J.A. 218. The verdict form

        did not require the jury to identify the predicate offenses upon which the convictions for

        Counts 4, 9, or 10 were based.

               In November 2016, the district court sentenced Said to 396 months’ imprisonment: 6

        120 months on Counts 1 through 8, all to be served concurrently; 96 months on Count 9,

        to be served consecutively; and 180 months on Count 10, also to be served consecutively.

        Said additionally received a total effective supervised release term of five years. Neither

        party appealed the sentence.

               In January 2021, Said filed a habeas petition under 28 U.S.C. § 2255 seeking to

        vacate his convictions on Counts 4, 9, and 10 in light of the Supreme Court’s decision in

        United States v. Davis, 139 S. Ct. 2319 (2019), which he argued undermined the predicates


               6
                 This followed an original sentencing to an aggregate of 500 months in 2014. Said,
        798 F.3d at 192. We vacated that sentence in 2015 upon the Government’s appeal, in which
        the Government successfully argued that the statutorily required sentence of life in prison
        for the piracy count, Count 5, did not violate the Eighth Amendment. Id. at 200. On remand,
        however, the Government moved for a downward departure for reasons unrelated to this
        appeal.

                                                    6
USCA4 Appeal: 21-7089      Doc: 43          Filed: 02/23/2022     Pg: 7 of 22




        necessary to sustain those convictions, and which we have held applies retroactively on

        collateral review, 7 see In re Thomas, 988 F.3d 783, 790 (4th Cir. 2021). Specifically, 18

        U.S.C. § 924(c)—the relevant statute for Counts 4, 9, and 10—prohibits using or carrying

        a firearm “during and in relation to any crime of violence or drug trafficking crime” or

        possessing a firearm “in furtherance of any such crime.” 8 18 U.S.C. § 924(c)(1)(A). A

        “crime of violence” is defined by statute as “an offense that is a felony and” either (A) “has

        as an element the use, attempted use, or threatened use of physical force against the person

        or property of another,” or (B) “that by its nature, involves a substantial risk that physical

        force against the person or property of another may be used in the course of committing

        the offense.” Id. § 924(c)(3). In United States v. Davis, however, the Supreme Court held

        that the second definitional clause—(B), known as the “residual clause”—is

        unconstitutionally vague. Davis, 139 S. Ct. at 2336. Thus, predicate crimes of violence

        must fall under clause (A), the “force clause,” to be valid.



               7
                  Said originally filed his petition in June 2020, within one year of the Supreme
        Court’s decision in Davis. In November 2020, the district court dismissed that petition
        without prejudice to refiling it within sixty days. Said refiled the petition within that time
        frame. Said’s petition is not a second or successive petition under 28 U.S.C. § 2255(h)
        because the initial petition was dismissed without prejudice to cure technical deficiencies.
        See, e.g., Slack v. McDaniel, 529 U.S. 473, 485–86 (2000); Stewart v. Martinez-Villareal,
        523 U.S. 637, 643–45 (1998); In re Goddard, 170 F.3d 435, 438 (4th Cir. 1999). Nor did
        the Government appeal the sixty-day extension or otherwise argue that Said’s petition was
        untimely. See Miller v. United States, 735 F.3d 141, 143 (4th Cir. 2013) (Government may
        waive statute-of-limitations defense under § 2255); Brian R. Means, Federal Habeas
        Manual § 9A:159 (2021) (“The statute of limitations is an affirmative defense that must be
        asserted by the government.”).
               8
                 While Count 4 charged a violation of 18 U.S.C. § 924(o), that statute is simply the
        conspiracy form of § 924(c). See 18 U.S.C. § 924(o) (providing penalties for “[a] person
        who conspires to commit an offense under [§ 924(c)]”).

                                                      7
USCA4 Appeal: 21-7089      Doc: 43         Filed: 02/23/2022      Pg: 8 of 22




               Said’s § 2255 motion contended that at least three predicates, Counts 1 through 3,

        were no longer valid after Davis, and that therefore the jury was incorrectly instructed that

        it could consider those charges as predicates for Counts 4, 9, and 10. He further argued that

        he was prejudiced by this error because there was a reasonable possibility that the jury

        relied solely on those invalid predicates in convicting him of Counts 4, 9, and 10. The

        district court agreed and granted the § 2255 motion; vacated Said’s convictions on Counts

        4, 9, and 10; and resentenced Said to 120 months’ incarceration, a sentence he had already

        completed. Said v. United States, No. 2:10-CR-57-1, 2021 WL 3037412, at *12 (E.D. Va.

        July 19, 2021). The Government timely appealed the vacatur of Said’s convictions on

        Counts 4 and 10, while conceding that Count 9 was properly vacated because it was based

        only on the invalid predicates. We granted the Government’s motion to stay the district

        court’s judgment pending appeal.

                                                    II.

               We begin with a review of the predicate convictions. The Government concedes

        that, after Davis, Counts 1 through 3—the conspiracy charges—may no longer serve as

        predicate crimes of violence because they do not categorically require “the use, attempted

        use, or threatened use of physical force against the person or property of another.” 18

        U.S.C. § 924(c)(3)(A); see United States v. Simms, 914 F.3d 229, 233–34 (4th Cir. 2019)

        (holding that conspiracy to commit Hobbs Act robbery “does not categorically qualify as

        a crime of violence under the elements-based categorical approach . . . because to convict

        a defendant of this offense, the Government must prove only that the defendant agreed




                                                      8
USCA4 Appeal: 21-7089       Doc: 43           Filed: 02/23/2022    Pg: 9 of 22




        with another to commit actions that, if realized, would violate the Hobbs Act” (emphases

        added)).

               Additionally, the parties and the district court agreed that, at minimum, Counts 7

        and 8 remained valid predicate crimes of violence after Davis. 9 Said, 2021 WL 3037412,

        at *9. Because it is Said’s burden to show error, and because the parties have not briefed

        the crime-of-violence question as to Counts 5 through 8, we assume for purposes of this

        analysis that they are all valid predicates. 10

               Thus, Said was charged with, and the jury found him guilty of, both valid and invalid

        predicates. Both parties agree with the district court that instructing the jury that any of

        these crimes could serve as predicates for the § 924(c) charges was error. See id. at *10.

        Nevertheless, a § 924(c) conviction may stand even if the jury based its verdict on an


               9
                  Although Counts 5 through 8 included allegations of aiding and abetting under 18
        U.S.C. § 2(a), we have held that “aiding and abetting a crime of violence is also
        categorically a crime of violence.” United States v. Ali, 991 F.3d 561, 574 (4th Cir.), cert.
        denied, 142 S. Ct. 486 (2021). To the extent those counts charged crimes of violence,
        therefore, it is of no moment whether the jury believed Said to have committed them as a
        principal or as an aider and abettor.
                10
                   We note that we have suggested, in an unpublished opinion, that the crime charged
        in Count 7, § 111(b), may be a proper predicate offense for a § 924(c) conviction. See
        United States v. Lewis, 724 F. App’x 269, 270 n.* (4th Cir. 2018) (per curiam) (finding no
        plain error where § 111(b) was used as a predicate offense for a § 924(c) conviction). Our
        sister circuits agree that it is. See United States v. Bryant, 949 F.3d 168, 181 n.12 (4th Cir.
        2020) (noting this agreement); see also United States v. Taylor, 848 F.3d 476, 492–93 (1st
        Cir. 2017); Gray v. United States, 980 F.3d 264, 268 (2d Cir. 2020) (per curiam); United
        States v. Bullock, 970 F.3d 210, 213 (3d Cir. 2020) (evaluating Sentencing Guidelines
        § 4B1.1); United States v. Hernandez-Hernandez, 817 F.3d 207, 217 (5th Cir. 2016)
        (evaluating Sentencing Guidelines § 2L1.2); United States v. Rafidi, 829 F.3d 437, 446
        (6th Cir. 2016); United States v. Juvenile Female, 566 F.3d 943, 947 (9th Cir. 2009)
        (evaluating 18 U.S.C. § 16); United States v. Kendall, 876 F.3d 1264, 1269–70 (10th Cir.
        2017); United States v. Bates, 960 F.3d 1278, 1285 (11th Cir. 2020); United States v.
        Quaglin, 851 F. App’x 218, 218–19 (D.C. Cir. 2021) (per curiam).

                                                          9
USCA4 Appeal: 21-7089         Doc: 43       Filed: 02/23/2022      Pg: 10 of 22




        invalid predicate, so long as the jury also relied on a valid predicate. United States v. Hare,

        820 F.3d 93, 106 (4th Cir. 2016); see United States v. Crawley, 2 F.4th 257, 263 (4th Cir.

        2021) (reaffirming Hare after Davis), cert. denied, 142 S. Ct. 819 (2022). But here, the

        verdict form did not specify which predicate or predicates the jury relied upon in finding

        Said guilty of Counts 4 and 10.

               So, we are left with the question of whether Said is entitled to habeas relief because

        the jury may have relied solely on one or more of the invalid predicates in rendering guilty

        verdicts on Counts 4 and 10. We conclude that the answer is no.

                                                    III.

               In evaluating this issue, we must first determine our standard of review. “In our

        consideration of the district court’s rulings [on a § 2255 petition], we review its legal

        conclusions de novo and its findings of fact for clear error.” United States v. Roane, 378

        F.3d 382, 395 (4th Cir. 2004). But how do we evaluate the impact of an instructional error

        on a conviction? The answer depends on whether a defendant preserved the objection (by

        raising it before the district court) as well as what stage the case is in (direct appeal or

        collateral attack).

               On direct appeal regarding a preserved, meritorious objection to jury instructions,

        the defendant is entitled to relief unless the error is harmless beyond a reasonable doubt.

        Smith, 723 F.3d at 512 (citing Chapman v. California, 386 U.S. 18, 24 (1967)); see id. at

        515 (“Under Chapman, an error is harmless if it is ‘clear beyond a reasonable doubt that a

        rational jury would have found the defendant guilty absent the error.’” (quoting Neder v.

        United States, 527 U.S. 1, 18 (1999))).


                                                      10
USCA4 Appeal: 21-7089       Doc: 43         Filed: 02/23/2022      Pg: 11 of 22




               Where a defendant, like Said, fails to preserve his objection, our review on direct

        appeal is for plain error. 11 On plain-error review, “the defendant rather than the

        Government bears the burden of proof.” United States v. Hastings, 134 F.3d 235, 243 (4th

        Cir. 1998). The defendant must show that the court’s jury instructions included an error

        that was “clear and obvious,” and “that the error affected his substantial rights, meaning

        that it ‘affected the outcome of the district court proceedings.’” 12 United States v. Ali, 991

        F.3d 561, 572 (4th Cir.) (emphasis added) (quoting United States v. Catone, 769 F.3d 866,

        871 (4th Cir. 2014)), cert. denied, 142 S. Ct. 486 (2021).

               An even more stringent standard applies in a § 2255 case like the one at bar. On

        federal habeas review of an instructional error, we apply the “harmless-error

        standard . . . articulated in Brecht v. Abrahamson,” in which the Supreme Court held that

        an “error is harmless if it did not have a ‘substantial and injurious effect or influence in

        determining the jury’s verdict.’” Smith, 723 F.3d at 512 (quoting Brecht, 507 U.S. at 623);

        see id. at 516 (applying Brecht to a § 2255 case); see also Hedgpeth v. Pulido, 555 U.S.



               11
                    The Government argued below that Said procedurally defaulted his Davis
        challenge by not raising it before his convictions became final, and that he could not
        establish either cause or prejudice for the default. But the Government has not pursued that
        argument on appeal, except insofar as it argues Said was not prejudiced because the errors
        as to Counts 4 and 10 were harmless. We therefore do not address the question of
        procedural default. See United States v. Harris, 991 F.3d 552, 558 (4th Cir.) (procedural
        default is an affirmative defense), cert. denied, 142 S. Ct. 379 (2021); Grayson O Co. v.
        Agadir Int’l LLC, 856 F.3d 307, 316 (4th Cir. 2017) (party waives argument by failing to
        raise it in its opening brief).
                12
                   Further, even if these elements are established, “we do not correct the error unless
        it ‘seriously affects the fairness, integrity or public reputation of judicial proceedings.’”
        Ali, 991 F.3d at 572 (quoting United States v. Massenburg, 564 F.3d 337, 343 (4th Cir.
        2009)).

                                                      11
USCA4 Appeal: 21-7089          Doc: 43      Filed: 02/23/2022     Pg: 12 of 22




        57, 58 (2008) (per curiam) (applying Brecht in a case where, like this one, “the jury was

        instructed on alternative theories of guilt and may have relied on an invalid one”). This

        standard requires the habeas petitioner to show that “[t]here [is] more than a ‘reasonable

        possibility’ that the error was harmful.” Davis v. Ayala, 576 U.S. 257, 268 (2015) (quoting

        Brecht, 507 U.S. at 637). Thus, “mere speculation that the defendant was prejudiced by

        trial error” is not enough; “the court must find that the defendant was actually prejudiced

        by the error.” Id. (quoting Calderon v. Coleman, 525 U.S. 141, 146 (1998) (per curiam)).

               Applying this standard, we first evaluate the district court’s conclusion that Said has

        shown prejudicial error because it is impossible to know from the record which predicate

        or predicates the jury had in mind when it convicted him of Counts 4 and 10. We then turn

        to Said’s assertion that he can show prejudicial error because we do not know whether the

        jury was unanimous in its decision as to which predicate or predicates applied. We reject

        both contentions. 13

                                                   A.

               The district court concluded that Said could show “substantial and injurious effect”

        from the instructional error “because there is more than a ‘reasonable probability that the



               13
                 We also note that the district court purported to apply the modified categorical
        approach to determine which of the “seven alternative potential predicates for Counts Four
        and Ten . . . were vital for [Said]’s convictions.” Said, 2021 WL 3037412, at *6. As we
        explained in Ali, “[t]his [analysis] fundamentally misunderstands what the categorical
        approach accomplishes and the nature of our inquiry” in this case. Ali, 991 F.3d at 574.
        “The purpose of the categorical (and modified categorical) approach is not to determine
        what the predicate was—a factual question—but rather whether a particular predicate
        meets the requirements of a ‘crime of violence’—a purely legal question” not presently
        before us. Id.

                                                     12
USCA4 Appeal: 21-7089       Doc: 43         Filed: 02/23/2022      Pg: 13 of 22




        jury would not have convicted [Said] of the § 924 offenses if the invalid [crime-of-

        violence] predicate [was] not included on the verdict form.’” Said, 2021 WL 3037412, at

        *11 (quoting United States v. Jones, 935 F.3d 266, 274 (5th Cir. 2019) (per curiam)). The

        court indicated that it held “grave doubt” that Said would have been convicted on Counts

        4 and 10 “but for the improper jury instructions” because “there is no evidence in the record

        showing that the jury relied on either an invalid or valid predicate offense to convict” him

        of those counts. Id. at *11 & n.5; see id. at *12 (noting that this “grave doubt” arose because

        the record was “unclear” regarding which predicate or predicates the jury relied upon).

               That is not enough. As we have repeatedly held, even under the plain-error standard,

        “the defendant bears the burden of showing ‘that the erroneous instruction given resulted

        in his conviction, not merely that it was impossible to tell under which prong the jury

        convicted.’” Ali, 991 F.3d at 575 (emphasis added) (internal quotation marks omitted)

        (quoting United States v. Robinson, 627 F.3d 941, 954 (4th Cir. 2010)); see also Hastings,

        134 F.3d at 243–44 (same). That is, “ambiguity is insufficient” to “establish[] actual

        prejudice” even under plain-error review. Ali, 991 F.3d at 575. Instead, the defendant “must

        show not only that he could have been convicted under the erroneous . . . instruction, but

        also that he was not convicted under the” proper instruction. Robinson, 627 F.3d at 955.

               Accordingly, mere “uncertainty as to which . . . [predicate or predicates] the jury

        [relied on] when it found [the defendant] guilty of the § 924(c) counts” does not suffice to

        demonstrate plain error, let alone the sort of substantial and injurious error required for




                                                      13
USCA4 Appeal: 21-7089      Doc: 43          Filed: 02/23/2022     Pg: 14 of 22




        habeas relief. 14 Ali, 991 F.3d at 575; see Davis, 576 U.S. at 268 (under Brecht, “mere

        speculation” is insufficient). Rather, to meet his burden, Said must show “more than a

        reasonable possibility” that the jury only found him guilty on Counts 4 and 10 because it

        improperly considered Counts 1 through 3 to be crimes of violence. Davis, 576 U.S. at 268

        (internal quotation marks omitted).

               This he cannot do. Certainly, the record does not indicate which predicates the jury

        relied on. But, at the risk of repetition, that sort of ambiguity is not enough. Further,

        common sense supports that a jury that found Said guilty of several substantive crimes of

        violence, the evidence for all of which showed to involve the use of firearms in an attack

        against the Ashland, had at least one of those crimes in mind when they convicted him of

        using, carrying, and discharging a weapon (or aiding and abetting the same) during and in

        relation to a crime of violence that occurred during the time period covering the attack on

        the Ashland. 15


               14
                   Said directs our attention to cases from other circuits that have found plain error
        in similar circumstances. See, e.g., United States v. Capers, 20 F.4th 105, 123 (2d Cir.
        2021); Jones, 935 F.3d at 274 (5th Cir.). But, of course, we are bound by our own
        precedent. And, in any event, this is not a plain-error case; the standard we must apply here
        is even more difficult for Said to satisfy.
                15
                   Thus, though the fact that Said can point to nothing more than ambiguity is enough
        to resolve this case, we note that the facts here strengthen this conclusion even more. The
        jury found Said guilty of, among other things, assault with a dangerous weapon on a federal
        officer or employee (Count 7). They convicted him of conspiring to use and carry a firearm
        and a destructive device during and in relation to, and to possess a firearm and a destructive
        device in furtherance of, a crime of violence (Count 4). And they found him guilty of
        discharging a firearm (or aiding and abetting a codefendant who discharged a firearm)
        during and in relation to a crime of violence (Count 10). All of those charges covered the
        time period that included the attack on the Ashland, and the evidence in the case established
        that the only weapon discharged in either the encounter with the Chatham or the attack on


                                                     14
USCA4 Appeal: 21-7089      Doc: 43          Filed: 02/23/2022     Pg: 15 of 22




               Said argues that the Government pointed to the conspiracy predicates in its closing

        argument, which arguably increases the likelihood that the jury relied on those invalid

        predicates. But that does nothing to show that the jury reached the commonsense-defying

        conclusion of relying only on those predicates, especially given that the Government also

        reinforced to the jury that it could rely on the valid predicates. So we do not think Said can

        show that there is more than a reasonable possibility that the jury convicted him of Counts

        4 and 10 based solely on Counts 1, 2, and/or 3. Put another way, neither Said nor the district

        court has pointed to any reason why the jury would not have convicted him on Counts 4

        and 10 based on at least one of the valid predicates—let alone any evidence that they did

        not do so. See Robinson, 627 F.3d at 955.

               In analyzing these issues, our decision in Ali is instructive. In that case, the

        defendant was convicted, in relevant part, of four counts of Hobbs Act robbery and four

        counts of carrying a firearm in connection with a crime of violence. Ali, 991 F.3d at 564.




        the Ashland was the AK–47 that Said’s codefendant fired at the Ashland. We struggle to
        see how the jury could have convicted Said both of (1) assaulting individuals on the
        Ashland with a dangerous weapon and (2) discharging a firearm toward the Ashland during
        and in relation to a crime of violence, without finding that the firearm was discharged
        during and in relation to said assault. Cf. Reyes v. United States, 998 F.3d 753, 759 (7th
        Cir. 2021) (“[The defendant] was convicted of conspiracy, robbery, and brandishing. The
        trial evidence showed that he provided the gun and that it was in fact brandished during the
        robbery. No rational juror could have concluded that the gun was brandished in furtherance
        of only the conspirators’ agreement to commit a robbery, but not in furtherance of the
        robbery itself, during which the gun was actually brandished.”). And while Count 4 is more
        complicated because it charged conspiracy to use and carry a firearm during a crime of
        violence and covered the encounters with both the Chatham and the Ashland, we do not
        think it plausible that the jury could have convicted Said of conspiracy to use and carry a
        firearm only during and in relation to other conspiracy charges, and not during and in
        relation to the actual substantive crimes of violence for which the jury also convicted Said.

                                                     15
USCA4 Appeal: 21-7089       Doc: 43         Filed: 02/23/2022      Pg: 16 of 22




        Each robbery charge and corresponding firearms charge pertained to one of four separate

        robberies that took place over the course of roughly three weeks. Id. at 564–65; see Joint

        Appendix at 40–47, Ali, 991 F.3d 561 (No. 15-4433) [hereinafter Ali Joint Appendix]. As

        to the robberies, the court instructed the jury that they could find the defendant guilty by

        way of either aiding and abetting liability or conspiracy liability (or both). Ali, 991 F.3d at

        572. And the court instructed that a conviction under either theory would suffice for

        § 924(c) liability. Id. The jury found the defendant guilty on all charges. The verdict form

        did not require the jury to specify the theory of guilt for either the robbery charges or the

        § 924(c) charges. Ali Joint Appendix at 796–98.

               On appeal, we found that these instructions were in error and that the error was

        plain, because while a conviction for aiding and abetting Hobbs Act robbery was a proper

        § 924(c) predicate, a conviction for conspiracy to commit Hobbs Act robbery was not. Ali,

        991 F.3d at 572–73. But we rejected the defendant’s contention that this error “affected

        [the defendant’s] substantial rights, meaning that it ‘affected the outcome of the district

        court proceedings.’” Id. at 572 (quoting Catone, 769 F.3d at 871). We concluded (1) that

        “a showing of uncertainty as to ‘whether the verdict returned by the jury rested solely on

        the mis-instruction’ does not meet the defendant’s burden of establishing actual prejudice”

        and (2) that the Government presented evidence of “overwhelming weight” that the

        defendant actually aided and abetted the robberies, rather than merely conspiring to commit

        them. Id. at 575 (quoting Hastings, 134 F.3d at 243); see id. at 576. Here, too, Said pointed

        only to “uncertainty” regarding which predicate or predicates the jury relied on.




                                                      16
USCA4 Appeal: 21-7089      Doc: 43          Filed: 02/23/2022     Pg: 17 of 22




               Moreover, in this case, we have no occasion to reach the weight of the evidence

        because the jury actually convicted Said of all the possible predicate theories. Put

        differently, Ali involved two levels of ambiguity, but this case involves only one. In Ali, it

        was unclear from the verdict form (1) whether the jury found the defendant guilty of Hobbs

        Act robbery on the basis of conspiracy, aiding-and-abetting liability, or both, and

        (2) whether the jury found the defendant guilty of the § 924(c) charges on the basis of a

        predicate robbery conspiracy, robbery by aiding or abetting, or both. We determined that

        the overwhelming weight of the evidence showed that the defendant “did more than simply

        conspire to commit robberies but that he assisted their commission.” Id. at 576. And we

        rejected the defendant’s instructional-error argument on that basis. We did not then

        question whether the jury’s § 924(c) conviction could have nevertheless been based on

        mere conspiracy, on the supposition that the jury could have found the defendant guilty of

        robbery on both conspiracy and aiding-and-abetting grounds, and then based the § 924(c)

        conviction solely on conspiracy.

               But that is what Said asks of us here. In this case, we have no ambiguity about the

        substantive crimes the jury convicted Said of (the first form of ambiguity in Ali): the jury

        found Said guilty of every charge, and he has not pointed to ways in which those individual

        charges could be split into valid and invalid predicates. Rather, he asks us to hold that the

        instructional error had a “substantial and injurious effect” on his conviction because the

        jury did not specify on which predicate or predicates its § 924(c) conclusions were based

        (the second form of ambiguity in Ali). For the reasons discussed above, we reject that

        argument.


                                                     17
USCA4 Appeal: 21-7089       Doc: 43        Filed: 02/23/2022     Pg: 18 of 22




               To be clear, we do not hold that a challenge such as Said’s will never succeed when

        the defendant has been convicted of both a § 924(c) charge and a valid crime-of-violence

        predicate. Such a broad question is not before us, and another case with a different set of

        facts may well come out differently, as the Government agreed at oral argument. See Oral

        Arg.        at   40:10–43:15,    https://www.ca4.uscourts.gov/OAarchive/mp3/21-7089-

        20211209.mp3; see also Ali, 991 F.3d at 575 (noting that the analysis required in this type

        of case is a “‘case-specific and fact-intensive’ determination” (quoting Robinson, 627 F.3d

        at 956)). But here, Said has pointed to nothing to eliminate the commonsense prospect that

        the jury relied on one or more of the valid predicates when it convicted him of the § 924

        charges in Counts 4 and 10.

                                                  B.

               Said further contends that this case involves a second, separate error that was not

        present in Ali: the issue of juror unanimity. 16 The district court agreed. Said, 2021 WL

        3037412, at *10 (“[T]he Court recognizes that the lack of special instructions also runs

        afoul of the long-established right of jury unanimity enshrined in the Sixth

        Amendment . . . because it is unclear which predicate offenses the jurors relied on to

        convict [Said] on Counts Four and Ten.”). We conclude that, even assuming legal error

        exists, Said’s argument still rests on ambiguity, which is not sufficient for the reasons

        described above.



               16
                  The Government has not argued that Said procedurally defaulted this claim by
        failing to raise it before his convictions became final or on direct appeal, or that it is
        untimely.

                                                    18
USCA4 Appeal: 21-7089       Doc: 43          Filed: 02/23/2022      Pg: 19 of 22




               Said argues that he is entitled to relief because, while the jurors were told their

        “verdict must be unanimous,” they were not instructed that they must unanimously agree

        on the specific predicate or predicates upon which they based their guilty verdicts for

        Counts 4 and 10. J.A. 206. He contends that such an instruction was required by Richardson

        v. United States, a continuing-criminal-enterprise case in which the Supreme Court held

        that the jury must reach unanimous agreement not only as to the fact “that the defendant

        committed some ‘continuing series of violations’ but also . . . in respect to each individual

        violation.” Richardson v. United States, 526 U.S. 813, 815–16 (1999). For that reason, Said

        claims, the question before us is whether even a single juror based their verdicts for Counts

        4 and 10 solely on one or more of the three improper predicates. And, in his view, that

        issue distinguishes this case from Ali, because he says the Ali court appropriately required

        unanimity. He also points out that Ali involved only one valid and one invalid predicate,

        whereas this case involves a total of seven predicates. Thus, he argues, this case presents

        “exponentially more combinations of how the jury could have properly or improperly

        convicted Said” than Ali did. Response Br. at 13.

               Even assuming, arguendo, that (1) the district court’s instructions constituted a

        Richardson error and (2) Ali did not involve such an error, Said’s argument is meritless.

        We rejected a similar argument in United States v. Myers, in which the defendant argued

        “that the district court committed reversible error by failing to specifically instruct the jury

        that it must unanimously agree upon which of four drug transactions in evidence satisfied

        the distribution element necessary for a conviction on the . . . charge of drug trafficking

        and on the . . . charge of possession and use of a firearm in furtherance of drug trafficking.”


                                                      19
USCA4 Appeal: 21-7089       Doc: 43         Filed: 02/23/2022      Pg: 20 of 22




        United States v. Myers, 280 F.3d 407, 414 (4th Cir. 2002). Reviewing for plain error, we

        assumed without deciding that Richardson could extend to § 924(c) but concluded that the

        defendant could not show “that the failure to give the instruction resulted in his

        conviction.” Id. (emphasis added). We held that, “[g]iven the overwhelming evidence of

        drug distribution . . . , especially with respect to the transaction between [the defendant]

        and [a specific individual], the likelihood that the jury was confused or less than unanimous

        on all of the four transactions in evidence is exceedingly remote. Indeed, it strains credulity

        to conclude that, in finding [the defendant] guilty, the jury may not have been unanimous

        in concluding that he had distributed crack to [the specified individual].” Id. at 415.

               So too here. The idea that even a single juror relied solely on the conspiracy charges,

        rather than the other violent crimes of which the jury unanimously found Said guilty, in

        convicting him of the § 924(c) charges in Counts 4 and 10, simply strains credulity for the

        reasons given above. 17 See supra at 14–15 & n.15. Said’s assertion that such a

        counterintuitive vote was possible cannot satisfy his steep burden on habeas review. 18



               17
                   We do not understand Said to be pressing a claim that there is a Richardson error
        even if all of the jurors did rely on at least one valid predicate (i.e., because we cannot
        know whether they all relied on the same valid predicate or predicates). To the extent he
        makes such an argument, we decline to address it as beyond the scope of his Davis-based
        § 2255 petition.
                18
                   We are not persuaded by Said’s contention that rejecting his habeas claim would
        “create a deeply problematic loophole in the constitutional guarantee of unanimity in jury
        verdicts.” Response Br. at 17. Any such “loophole” can be closed by a defendant objecting
        to the instructions and requesting unanimity instructions pursuant to Richardson, as Said
        could have done but failed to do here. Should the court reject the proposed instructions,
        such a defendant could then raise that preserved issue on direct appeal, subject to a much
        less stringent standard than the one we must apply in this case.


                                                      20
USCA4 Appeal: 21-7089      Doc: 43          Filed: 02/23/2022     Pg: 21 of 22




        Fowler v. Joyner, 753 F.3d 446, 459 (4th Cir. 2014) (noting that on federal habeas review

        of constitutional errors, “we apply the more onerous[] harmless error analysis set forth in

        Brecht”).

                                                   IV.

               For the foregoing reasons, Said is not entitled to habeas relief on Counts 4 and 10.

        Accordingly, we reverse the district court’s judgment ordering such relief and remand with

        instructions to deny Said’s habeas petition as to Counts 4 and 10. Because we leave

        undisturbed the court’s grant of habeas relief as to Count 9, however, we leave it to the

        district court to consider in the first instance whether to resentence Said on any other count

        under the sentencing-package doctrine, now that we have reinstated Counts 4 and 10. 19



               19
                  See United States v. Chaney, 911 F.3d 222, 226 (4th Cir. 2018) (“[T]he ‘sentence-
        package theory,’ . . . we have recognized, provides that in appropriate circumstances
        resentencing on all counts is a proper remedy under § 2255 for a single unlawful
        conviction.”); United States v. Hillary, 106 F.3d 1170, 1171 (4th Cir. 1997) (holding that
        § 2255(b) “confers a ‘broad and flexible’ power to the district courts ‘to fashion an
        appropriate remedy’” (quoting United States v. Garcia, 956 F.2d 41, 45 (4th Cir. 1992)));
        United States v. Smith, 115 F.3d 241, 245 (4th Cir. 1997) (holding that since the term
        “sentence” in § 2255 “must be viewed in the aggregate,” a district court has jurisdiction to
        conduct a resentencing on all surviving counts in a multi-count indictment when only one
        of the counts has been successfully challenged in a collateral proceeding); United States v.
        Ventura, 864 F.3d 301, 309 (4th Cir. 2017) (noting, in a direct appeal, that “[w]e agree
        with our sister circuits that ‘when a defendant is found guilty on a multicount indictment,
        there is a strong likelihood that the district court will craft a disposition in which the
        sentences on the various counts form part of an overall plan,’ and that if some counts are
        vacated, ‘the judge should be free to review the efficacy of what remains in light of the
        original plan’” (quoting United States v. Townsend, 178 F.3d 558, 567 (D.C. Cir. 1999)));
        cf. United States v. Hadden, 475 F.3d 652, 669 (4th Cir. 2007) (affirming the district court’s
        decision, in a § 2255 case, not to conduct a full resentencing where the district court struck
        a sentence on one count and “reenter[ed] the remaining sentence,” thus “indicat[ing] that
        it was satisfied with the resulting sentence” (emphasis omitted)).


                                                     21
USCA4 Appeal: 21-7089   Doc: 43    Filed: 02/23/2022   Pg: 22 of 22




                            REVERSED IN PART AND REMANDED WITH INSTRUCTIONS




                                           22